 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDRural Fire Protection CompanyandInternationalAssociation of Fire Fighters,AFL-CIO, CLC,Petitioner.Case 28-RC-2650February 14, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERSJENKINS,KENNEDY, AND PENELLOUpon a petition duly filed under 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Edward N.Grossman of the National Labor Relations Board.Following the close of the hearing, the Employer andthe Petitioner filed briefs. On April 22, 1974, theRegional Director for Region 28 transferred this caseto the Board for a decision and, thereafter, theEmployer and the Petitioner filed supplementalbriefs to the Board.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:The Petitionerseeksto represent certain employeesworking as firefighters for the Employer in the city ofScottsdale and the adjacent Paradise Valley area ofArizona.' The Employer contends that the petitionshould be dismissed for jurisdictional reasons.Weare in agreement with this contention.The Employer and its wholly owned subsidiaries,allprivateArizona corporations, provide fire sup-pression, fire prevention, fire investigation, security,first-aid, rescue, and ambulance services to munici-palities,firedistricts,businesses,and individualsubscribers in the State of Arizona. In this proceed-ing,Petitioner seeks a unit of employees who areengaged in providing fire protection and relatedservices to the city of Scottsdale and to residents ofthe adjacent Paradise Valley area who individuallycontract with the Employer for such services. Even ifthe Employer is deemed to be engaged in commercewithin the meaning of the Act, there remains thequestion of whether the Board should assert jurisdic-tion over its employees who provide firefightingservices to a municipality.The Employer has a contract with the ScottsdaleCity Council which requires it to provide reasonable1The Employer also denies the appropriateness of the unit'sought byPetitioner.We find it unnecessary to resolve the issues raised by that claimin that we are declining to assert jurisdiction over the unit sought byPetitioner,and the showing of interest in support thereof is insufficient tosupport a larger unit such as is claimed to be appropriate by the Employer.Also, as we are dismissing the petition herein on jurisdictional grounds, andneed not make any unit determination—we find it unnecessary to pass on theEmployer's motion requesting that it be permitted to withdraw from aand customary fire protection to the city. Thecontract calls for four fire stations to be operatedwithin the city limits. Of the four in operation, threeare owned and maintained by the city. The contractalso requires that certain equipment be maintainedwithin the city limits at all times and much of themajor equipment in the fire stations is owned andmaintained by the city. The Employer must obtainpermission from the city manager before removingcertain equipment from the city limits except whenresponding to a call for assistance from another firedepartment or in response to an emergency ofdisaster proportions.The Employer employs a crew of about 30 full-timefirefighters in the Scottsdale area. Its contract withthe city obligates it to recruit all new employees fromthe ranks of city residents. It is also required tomaintain a reserve force of part-time firefighters whorespondwhen they are needed as well as twocompanies of "wranglers," who are recruited fromthe ranks of city employees to function in all respectsas firefighters within the city limits and whose entirecost of training and wages is borne by the city. Thecontract dictates the number of personnel to beutilizedand their required duty hours and thenumber of men and equipment which must respondto certain calls.The Employer hires, disciplines, discharges, andsupervises the employees. It provides its own pensionplan and health and life insurance, and contributestoward workmen's compensation for the employees.Its employees do not participate in any of the fringebenefits available to city employees except that theyare eligible for membership in the city credit union.The city of Scottsdale is obligated to pay theEmployer certain fixed sums for its services, subjectto changes in service levels and manpower increases;such changes may be made by mutual agreement orarbitration. The fee paid the Employer by the city ofScottsdale permits the employees performing theservices to enjoy a somewhat higher wage scale thanemployees employed elsewhere, essentially becausethe city council recognizes the higher cost of living inthe area.2Additional obligations imposed upon the Employerby its contract with the city of Scottsdale are that itsubmit annual and monthly written reports to thecity council; enforce all the city's fire codes andrelated ordinances, conducting all inspections associ-stipulation entered into at the hearing to exclude"wranglers" from theappropriate bargaining omit and leave to submit newly discovered evidence.2Recognizing that a substantial amount of operating funds is derivedfrom subscription contracts with residents outside of Scottsdale in theParadise Valley area,the city has agreed to an increase in contract costs iftheEmployer is unable to maintain its contracts with Paradise Valleyresidents at a certain specified level,216 NLRB No. 95 RURAL FIRE PROTECTION CO.585ated therewith; and aid in arson investigations. Inaddition, certain of the Employer's officials act asdeputy andassistantstate firemarshals, and theEmployer has the authority to issue burning permitspursuant to the county health code.Inasmuch as the city of Scottsdale is not anemployer under the Act, the jurisdictional issuewhich has to be resolved is whether to assertjurisdiction over an employer who provides firefight-ing services to a municipality in the circumstances ofthis case.For the reasons given below, we believethat the assertion of jurisdiction is not warranted.Upon a remand from the Court of Appeals for theDistrict of Columbia Circuit inHerbert Harvey, Inc.v.N. L. R. B. 3requesting clarification of an unex-plained alleged inconsistency between the Board'soriginal adjudication ofHarveyand its disposition ofothercases,the Board responded with a detailedanalysis of its position in the matter of assertingjurisdiction over the nonexempt provider of servicestoexemptinstitutions.4Becauseour dissentingcolleague alsorelies onthis response to the court, butviews it as supporting his position in the case beforeus,we think it would be helpful at the outset to quotethe relevantlanguage.of the Board. Faced with theissueofwhether to assert jurisdiction over acontractor who provided maintenance services onthe premises occupied by the World Bank, an exemptinstitution, the Board, after determining that thecontract exercised sufficient effective control overthe working conditions of its employees to bargainabout them with a union, said (at 239-240):In response to the Court's observation that theresult in theinstantcase appears to be inconsis-tentwith the Board's prior cases dealing withexempt institutions, it is respectfully submittedthat our holding here is in accord with the criteriathat the Board has generally utilized in determ}n-ing whether jurisdiction should be asserted overcontractors performingservicesfor suc:4 institu-tions.The Board has, with the possible exceptionofSpecializedMaintenance Services, Inc., .. .[unpublished] uniformly held that the assertion ofjurisdiction over a contractor providing servicesfor an institution exempted from the process ofthe Act is dependent upon the relationship of theservices performed to the exempted functions ofthe institution.Where the services are intimatelyconnected with the exempted operations of theinstitution, the Board has found that the contrac-tor shares the exemption; on the other hand,where the services are not essential to suchoperations the Board has found that the contrac-tor is not exempt and asserts jurisdiction over thecontractor's activities. By so doing the Board isenabled to strike a balance between the congres-sional policy of excluding the noncommercialcharitable and educational activities of institu-tions and the policy of the statute to encouragecollectivebargaining-one of the fundamentalpurposes of the Act.Then, addressing itself directly to the case at hand,the Board (at 241) continued:The Respondent's employees are engaged exclu-sively in the operation and maintenance of thebuildings in which the World Bank is located.These housekeeping duties performed by theRespondent's employees have no connection withthe functions of the World Bank as an investmentinstitution.They are, in fact, less intimatelyconnected with the operations of the Bank thanthe maintenance activities of the contractor in theBay Rancase . . . [161 NLRB 820] in which theBoard asserted jurisdiction over the maintenancecontractor performing services for an exemptedhospital.5We are therefore constrained to adhereto our initial decision that it would effectuate thepurposes of the Act to assert jurisdiction over themaintenance activities of the Respondent in thebuildings occupied by the World Bank.The dissent would readHarveyand other Boarddecisions as standing for the proposition that "Whereithas been found that the employer possessedsufficient control over the employment conditions ofits employees to enable it to bargain collectively witha union, the Board has asserted jurisdiction andwhere such control was lacking, the Board declinedto assert jurisdiction."However, our reading ofHarveyand other recent decisions leads us to believethat this is not a complete and wholly accuratestatement of existing Board law.The degree of control exercised by the exemptinstitutionover the operations of the nonexemptemployer who provides services may, of course, be adeterminative factor in certain situations.Thus,where the exempt employer exercises substantialcontrol over the services and labor relations of thenonexempt contractor, so that the latter is leftwithout sufficient autonomy over working conditionsto enable it to bargain efficaciously with the union,that in itself is reason enough for declining jurisdic-tion,6 for the contractor is not required "to do theimpossible" or to engage in a mere "exercise in3 385 F.2d 684 (1967).performed by the Employer has no direct relationshipto patient care."+Herbert Harvey, Inc.,171 NLRB 238 (1%7).6 SeeServomationMathias Pa., Inc.,200 NLRB 1063 (1972), andCurrentTheBoard there pointed out that "Significantly,the cleaningworkConstruction Corporation,209 NLRB 718 (1974). 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDfutility," since the purpose of collective bargaining isto produce an agreement covering working condi-tions.7 In such a situation, of course, while the Boardmay do so,8 there is no need to invokeHarvey's"intimate connection" test, there being sufficientother reason for declining jurisdiction.Where the control exercised over the nonexemptemployer is not substantial, so that the employer iscapable of bargaining with the union over wages,hours, and other conditions of employment, thefocus of necessity is on the nature of the relationshipbetween the purposes of the exempt institution andthe services provided by the nonexempt employerand not, as the dissentclaims,on the mere absence ofcontrol by the one over the other. This, plainly, is thelesson ofHarvey.For, after accepting the court'sview that the nonexempt respondent and the exemptWorld Bank were joint employers over the employeesinvolved, but finding that the respondent exercisedeffective control over the working conditions of itsemployees, the Board proceeded to inquire into theexistence of an "intimate connection." And onlyupon ascertaining that the housekeeping functionsperformed by respondent's employees had no con-nectionwith the WorldBank as aninvestmentinstitution, was jurisdiction asserted.This critical reliance upon the relationship betweenthe services performed and the purposes of theexempt institution was expressly noted and approvedby the court of appeals which, after stating that theBoard was faced with the factualissueof decidingwhether Harvey had sufficient command of employ-ment conditions to enable efficacious bargaining,observed, "Beyond that, the Board's task in this casewas reconciliation of the benefits conferred by theAct with theimmunitiesenjoyed by the WorldBank.... "It then proceeded to quote precisely thesame languagefrom the Board's decision which is setforth above .9A similar approach focusing on the relationship ofthe services performed to the exempted functions ofthe institution to whom they were provided is foundinInter-CountyBlood Banks,Inc.10There, theemployer provided blood bankservicesto exempthospitals and the Board declined jurisdiction on theground that "the Employer's operationsare intimate-ly related to the operations of the hospitals to whichit supplies blood for treatment of patients,almost allrHerbert Harvey, Incv. N.4RB.,supra,fn. 3.s SeeCurrent Construction Corporation, supra,fn. 6.Recognitionof thisas Boardpolicy is found in Judge McGowan'sconcurrence in theHarveyremand(at p. 686),wherein hestated:"Itappears that there are certainkinds of employers which theBoard, forpolicy reasonsand unaidedby anyexplicitprovision in the Act, treats asexempt.... This treatmentin at least some cases has been extended toincludeother employersperforming services for the exempted institution,not because the servicingemployer isnot a true employerbut because whatof which . . . are nonprofit hospitals exempt fromthe Board's jurisdiction." No reference is made to theextent of the hospitals' control over the employer'semployees, if any there was.More recently, inTheWackenhut Corp., l itheBoard declined jurisdiction over an employer whoprovided guard services to the City College of NewYork for the reason that such services were intimate-lyrelated to City College's administration andeducational purposes. The Board expressly statedthat it was unnecessary to decide whether the degreeof control retained by City College concerning suchserviceswould constitute a separate basis forasserting jurisdiction.InCurrent Construction Corporation12a majority ofthe Board chose to rely on both degree of control andintimate connection as reasons for declining jurisdic-tion over an employer who pruned, cut, and removedtrees in New York City under contract with the parksdepartment of the city.Our examination of precedent 13 leads us to declareagain, in the unmistakable language ofHarvey(at240), that "Where the services are intimately con-nected with the exempted operations of the institu-tion, the Board has found that the contractor sharesthe exemption; on the other hand, where the servicesare not essential to such operations the Board hasfound that the contractor is not exempt and assertsjurisdiction over the contractor's ' activities." In thiscase, it plainly appears that the Employer's firefight-ing services furnished to the city of Scottsdale,utilizing fire stations and major firefighting equip-ment owned and maintained by the city, areintimately related to Scottsdale's municipal purposes.Indeed, more than being a service which is merelyintimately related to Scottsdale's municipal functionswithin the meaning of the cases, the firefightingservice herein is itself anessentialmunicipal functionwhich Scottsdale, instead of performing directly withitsown employees, delegated to the Employer toperform on its behalf, making available its facilitiesand equipment for that purpose. It follows that, withregard to the employees requested by Petitioner whoare performing these services for Scottsdale, theEmployer shares the city of Scottsdale's exemptionhe is doing is of such a nature that the institution would be exempted if itwere doing the same thing through its own employees."10 165NLRB 252 (1967).11203 NLRB 86 (1973).12Supra.fn. 6.13Acting Chairman Fanningfileda dissent in theCurrent ConstructionCorporationcase and he expresses disagreement with the disposition ofTheWackenhutCorp.But Mr.Fanning's dissatisfaction with those cases cannotserve to remove them from the stream of precedent which governs this case. RURALFIREPROTECTION CO.587from the Board's jurisdiction.14 Accordingly, we shalldismiss the petition.ORDERIt is hereby ordered that the petition filed hereinbe, and it herebyis,dismissed.ACTING CHAIRMAN FANNING, dissenting:SinceI thinkitclearthat, in accord with pertinentBoard precedent, the Board can and should assertjurisdiction over this Employer, and since I think themajority has usedan incorrectstandardin dismissingthe instantpetition,Idissentfrom the majority'sfailureto assertjurisdiction here.15Inote thatin assessingwhether it will assertjurisdiction over an employer, such as the instantemployer, who performs services for an entity whichis exempt from theBoard's jurisdiction under Section2(2) of the Act, it has been the Board's consistentpolicy to focus on the amount of control theemployer has retained over the employment condi-tions of its employees and the degree of review orapproval rights the exempt entity might possess overthe employer's operations.16Where it has been foundthat the employer possessed sufficient control overthe employment conditions of its employees toi4Therefore,whether the city of Scottsdale's control over such serviceswas such as would constitute a separate basis for declining jurisdictionherein is a matter we need not consider.15The question whether to assert jurisdiction over an employer like theinstant one who performs firefighting services for a municipality or agovernmentalbodyisnot a new one. Over 25 years ago, on the particularfacts of each case,the Board asserted jurisdictionover two employers whoperformed firefighting services for the United States Government at its OakRidge,Tennessee,townsite andmilitary reservation.Roane-AndersonCompany, 71NLRB266 (1946), andMonsantoChemical Company, 76NLRB767 (1948).Years later,the Board again asserted jurisdiction overemployers who performed fire protection services for the United StatesDepartment of Agriculture's forestryservice and the Stateof California'sdivision offorestry.Sts-Q FlyingService, Inc.,197 NLRB 195 (1972).isHerbertHarvey, Inc.,171NLRB238, 239(1967), enfd 424 F 2d 770(C.A.D.C., 1969).itSee,e.g.,We Transport, Inc. and Town Bus Corp,215 NLRB No 91(1974).Ja-Ce Company, Inc.,205 NLRB 578 (1973);BarryIndustries,Incorporated,181NLRB1003 (1970);YosemitePark and Curry Co.,172NLRB 1740(1968).isSee,e.g.,SlaterCorporation,197 NLRB 1282 (1972);Crotty Brothers,N. Y, Inc.,146 NLRB755 (1964).19ServomationMathiasPa.,Inc, 200 NLRB1063 (emphasissupplied).See alsoJa-Ce Company, Inc, supraat In. 1720An exception to the consistent Board precedent that the degree ofcontrol is a key factor in the consideration of whether to assert jurisdictionisa panel decision inThe WackenhutCorp.,203 NLRB 86. There, a petitionfor a unit of employees performing guard and security servicesat the CityCollege of New York was dismissed solely since it was found the employer'sservices were related to the college's exempted operations and therefore thatthe employer shared the college's exemption.No consideration was given tothe degreeof controlthe college retained over the employer's operations. Idid not participate in theWackenhutdecision and I do not consider it goodlaw.Rather,Ithink it a deviation from the Board's consistentpolicy oflooking to the degree of control the exempt institution possesses over theemployer's operations and therefore I do not follow it.2i i disagree with the majority's assertion that the above exposition is nota "complete and wholly accurate statement of existing Board law."Although the majority claims that certain language in the Board'senable it to bargain collectively with a union, theBoard has asserted jurisdiction 17 and where suchcontrol was lacking, the Board declined to assertjurisdiction.18However, despite this Board precedent, the majori-ty has based its decision to dismiss solely on the"intimate connection" it has found between theEmployer's services and the city of Scottsdale'sexempted operations. While it is true that, in the past,in determining whether it would assert jurisdictionover an employer like the instant one, the Board hasconsidered the relationship between the employer'swork and the exempt institution's operations, it hasdone so in a context totally different from that whichthemajority has here constructed. For, when theBoard spoke of the relationship, it noted that itdepended "in large part upon the degree of controlexercisedby [the exempt institution] over [theemployer ]." 19Here, evidence of the degree ofcontrol possessed by the city of Scottsdale over theEmployer's labor relations has nowhere played a partin the majority's decision to dismiss. Such a decisionis therefore clearly at odds with the weight of Boardprecedent20 and I dissent from the majority's failureto follow that precedent.21Having noted that a key factor in determining ifjurisdiction should be asserted here is whether,Supplemental Decision inHerbertHarveysupportsits total reliance here onthe "intimate connection"itfinds between the Employer's operations andthose of thecity,Inote that in each of the three published cases cited inHerbertHarvey,where jurisdiction was declined based on an"intimateconnection"found to exist between the nonexempt employer's services andthe exempt institution's functions,that the degreeof control asserted by theexempt institutionoverthe nonexemptemployer'soperations was animportant factor in establishing this "intimate connection."The majorityhere does not look to thisfactor ofcontrol at all in dismissing this petition,in derogation of the teachingofHerbert Harvey,the case it professes tofollow. Any doubtthat it is not existing Board law to look, asthe majoritydoes, solely to the service the employer provides to the exempt institution isresolved by a comparison of the Board's decisionsinCrotty Brothers, N Y,Inc, supra,The Prophet Co.,150 NLRB 1559 (1965);and Ja-Ce Company,Inc., supraat fn. 17. InCrottyBrothersandTheProphet,the Board declinedjurisdictionover employers who provided food services to educationalinstitutionsInJa-Ce,the Board asserted jurisdiction overan employer whooperated cafeteria programsfor 19school districts within the State of NewJersey. If the Board had lookedsolelyto the services the employer in eachcase performed, as the majority does here,itwould be reasonable to assumethat the result inJa-Cewould have been the same as that in the two earliercases since the service in all three cases, i.e., the supplying of food services toeducational entities,was the same.Of course,the result in the three caseswas not the same and, inJa-Ce,theBoard asserted jurisdiction since itfound the degreeof controlexercised by the various school districtsover thelabor relations policies of the employer was insufficient to warrant decliningjurisdiction.Inote with particular interest also that inSis-Q Flying Service, Inc, supraat In. 15, where the Board asserted jurisdiction over employers performingthe same typeof workas the Employer here,the Boardspecifically notedthat there was a close connection between the employers' activities ofsupplying fire protection services and the purposes and operations of theexempt Government agencies Still, the Board asserted jurisdiction becausethe employers maintained a considerable area of effective control over theirown labor relations.Clearlythen a reliance on the degree of control assertedby the exemptinstitution over the labor relations of the nonexempt employer is not atvariance with Board law but rather is in conformity with it. 588DECISIONSOF NATIONALLABOR RELATIONS BOARDnotwithstanding the possibility that certain of theEmployer's conditions of employment might be insome respects subject to the review and approval ofthe city of Scottsdale, the Employer retains theability to exercise such control over the workingconditions of its employees that it has the capabilityof bargaining effectively with a labor organizationover conditions of employment, I note the followingin consideration of that issue:The contract under which the Employer supplies itsservices22 provides that the Employer's operationsare entirely within the Employer's own direction anddiscretion subject only to the understandable re-quirement that the operations not conflict with theterms and conditions of the contract. Thus, theEmployer establishes the requirements for hiring,and does hire, its firefighting personnel and itmaintains supervision, including discipline and dis-charge authority, over its employees. Any firefightermay be transferred by the Employer to the Scottsdaleoperation to fill a vacancy or new position or theposition may be filled with Scottsdale residents, whomeet the Employer's personnel requirements, as theEmployer chooses.The Employer furnishes certain equipment on itsown to perform its contractual obligation. Allfirefighting equipment, whether owned by the Em-ployer or the city, is under the operational control ofthe Employer and the Employer has the discretion toreplace, alter, modify, or eliminate from service anyequipment it owns so long as the city's insurancecredits are unaffected by this action.The Employer provides its own pension plan andhealthand life insurance to its employees, andcontributes toward workmen's compensation for itsemployees. Its employees do not participate in any ofthe fringe benefits available to city employees exceptthat they are eligible for membership in the citycredit union.22 1 have consideredthe newcontract the Employer and the city ofScottsdaleenteredinto from August 1, 1974, to July 31, 197923Roane-AndersonCompany;MonsantoChemical Company, Sis-Q FlyingService(all cited atfn 15,supra), Ja-Ce Company, Barry Industries, YosemitePark and Curry Co(all cited at fn17, supra)24The Employer during the last fiscal yearpurchased goodsdirectlyfrom outside the State of Arizonatotaling approximately$16,000Duringthe sametime period,itpurchased goods in the amount of$130,000fromsuppliers located withinArizona,who obtained the goodsfromoutside theStateTheEmployerdoes more than$500,000 worth of business with citiesFrom the foregoing, including the Employer'spower to hire, fire, supervise, and discipline itsemployees, its ability to transfer them, and its abilityto grant them their own fringe benefits, it is clear thatthe Employerpossessesthe capability of exercisingeffective control over the working conditions of itsemployees and therefore, under controlling Boardprecedent,23 I would assert jurisdiction24 over thisEmployer.25In declining to assert jurisdiction, the majority, ineffect, is holding that, if it is shown that an employerperforms a service for a municipality which is usuallyassociatedwith a governmental function, then,withoutmore being shown and regardless of thecontrol the employer has over his own operations,that employer is exempt from the Act and itsemployees are not covered by it. I believe, however,that a municipality's decision to contract out some ofits functions to the private sector should not deprivethe private sector employees of benefits under theAct, nor deprive the employer and the municipalityof the protection provided by the Act. This country isseeing a strikingincreasein public sector recognitionstrikes with a sad lack of effective machinery to settlethose disputes without great disruption to the publicservicesor great injury to employees' rights ofassociation.For this Board to refuse to assert itsjurisdictionover labor disputes involving suchserviceswhich fall within our jurisdiction simplymakes a, bad situation worse. Moreover, it precludesthe possibility that experience under the Act relativeto disputes of this type may suggest a useful model tolegislatureswhich are, or should be, working toestablishdispute settlement procedures for publicemployees. Inasmuch as we clearly have jurisdictionhere and as the Employer retains effective controlover matters affecting wages, hours of employment,and working conditions so that collective bargainingcan function, I would assert jurisdiction.and private corporations which in the last year purchased in excess of$500,000 of supplies in interstate commerce,and the Employer clearly meetsthe Board's jurisdictional standards25 1 note with interest that while the Employer argued thatthe city ofScottsdale has ultimate control over its wage rates and similar items withrespect to the services it furnishes Scottsdale,italso argued that, if theBoard asserted jurisdiction over it,the appropriate unit was statewide (thusapparently including employees under contract to private sector corpora-tions)because its labor relations were centralized and determined on acompanywide basis